DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAYA et al (US 2019/0037575) in view of FANG et al (US 2022/0159718)  still further in view of PANDIAN et al (US 2021/0360694)
Regarding claim 1, 12, SUGAYA et al (US 2019/0037575) a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to:
detect a radio frequency (RF) signal present on a channel in use by a transmitter (SUGAYA: Fig. 7, ¶115-119, ¶100-102, detecting an RF signal present on a channel); 
determine that an energy level of the RF signal relative to spatial multiplexing energy level thresholds permits transmission of frames on the channel simultaneously with a neighboring transmitter (SUGAYA: ¶37, ¶101-104, ¶119-120, OBSS signal is present and if the energy level of the signal from the OBSS relative to the OBSS_PD, CCA_SD and CCA_ED is permitting of a transmission), 
allow transmission of the frames upon determining that the neighboring transmitter is associated with a different basic service set (BSS) than that of the transmitter (SUGAYA: ¶37, ¶124, ¶64, the transmission is performed where the transmitting device belongs to a different BSS than the OBSS).
SUGAYA remains silent regarding determining that the frames are associated with at least one of a high priority and low latency traffic type, and allowing transmission of the frames comprises determining that the frames are associated with the at least one of the higher priority and low latency traffic type.
However, FANG et al (US 2022/0159718) discloses determining that the frames are associated with at least one of a high priority and low latency traffic type, and allowing transmission of the frames comprises determining that the frames are associated with the at least one of the higher priority and low latency traffic type (FANG: Fig. 8, ¶141-144, the frames are transmitted and are associated with a high priority and low latency traffic).
A person of ordinary skill in the art working with the invention of SUGAYA would have been motivated to use the teachings of FANG as it provides techniques related to utilizing the multi-link channel assessment mechanism and multi-link channel access to reduce the access delay, improve transmission reliability, and increase transmission throughput (¶6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUGAYA with teachings of FANG in order to improve communication reliability and increase quality of service.  

SUGAYA modified by FANG remains silent regarding spatial multiplexing being spatial reuse (SR) (PANDIAN: ¶83, spatial reuse)
A person of ordinary skill in the art working with the invention of SUGAYA would have been motivated to use the teachings of PANDIAN as it provides a well-known technique in the art and standard 802.11 protocols. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUGAYA with teachings of PANDIAN in order to improve access opportunities and compatibility by using standard reuse techniques (¶99) 

Regarding claim 2, 13, SUGAYA modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 1, wherein the SR energy level thresholds comprise an energy detect (ED) threshold, a clear channel access (CCA) threshold, and an overlapping BSS PD (OBSSPD) threshold (SUGAYA: Fig. 7, ¶115-116, ¶121, CCA_ED threshold, CCA_PD threshold, OBSS_PD threshold).

Regarding claim 3, 18-19, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 2, 12/18  wherein the instructions further cause the hardware processor to set a CCA state of the computing component to a busy state in response to a determination that the energy level of the RF signal is greater than the ED threshold (SUGAYA: ¶102, when the detected energy level of the OBSS signal is more than the CCA_ED threshold, the channel state is set to BUSY).

Regarding claim 4, 14-15, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 3, wherein the instructions further cause the hardware processor to set a CCA state of the computing component to an idle state in response to a determination that the energy level of the RF signal is not greater than the ED threshold and a determination that the energy level of the RF signal is not greater than the CCA threshold (SUGAYA: ¶103, a signal is transmitted without further comparison when the OBSS signal value detected is below CCA_SD i.e. the channel is considered to be idle).

Regarding claim 5, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 4, wherein the instructions further cause the hardware processor to set the CCA state to a busy state in response to a determination that the frames are not associated with at least one of the high-priority and low-latency traffic type (FANG: Fig. 8, ¶141-144, in at least one scenario, the frames are transmitted and are not associated with a high priority and low latency traffic).



Regarding claim 6, SUGAYA modified by FANG modified by PANDIAN discloses that the instructions further cause the hardware processor to set the CCA state to a busy state in response to a determination that the RF signal is associated with the same BSS as that of the transmitter (PANDIAN: ¶83, when the transmitter’s BSS color is the same as the detected channel signal’s BSS color, then the channel is considered busy even if the RSSI is below the RSSI detection threshold associated with the OBSS).

Regarding claim 7, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 6, wherein the instructions further cause the hardware processor to set the CCA state to a busy state in response to a determination that the RF signal is greater than the OBSS_PD threshold (SUGAYA: Fig. 7, ¶109, the signal/frame transmission is suppressed i.e. the channel is deemed busy when the detected OBSS signal is higher than the OBSS_PD).

Regarding claim 8, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 7, wherein the instructions further cause the hardware processor to set the CCA state to an idle state in response to a determination that the RF signal is not greater than the OBSS_PD threshold (SUGAYA: Fig. 7, ¶109, when the detected OBSS signal is determined to be less than OBSS_PD level, the channel is deemed to be in an available for transmission/idle state).

Regarding claim 9, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 1, wherein the instructions further cause the hardware processor to allow transmission of the frames when the neighboring transmitter is associated with a different basic service set (BSS) than that of the transmitter (SUGAYA: ¶105, ¶37, a channel is accessible when the neighboring transmitter is an OBSS), SUGAYA remains silent regarding, however, PANDIAN discloses that in addition to the frames being associated with at least one of a high-priority and low-latency traffic type, when the frames meet a high-priority and low-latency traffic- related requirement (PANDIAN: ¶83, when the transmitter’s BSS color is the different the detected channel signal’s BSS color i.e. detected signal is of an OBSS, then the channel is considered available and transmission is performed i.e. even when the detected RSSI is just below a higher RSSI threshold; ¶99, the frames access a channel used by OBSS are associated with traffic that is high priority and low latency; ¶4, latency requirement for the high priority packets).


Regarding claim 10, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 9, wherein the high- priority and low-latency traffic-related requirement comprises at least one of a threshold number of frames comprising high-priority and low-latency traffic types, a threshold size of frames comprising high-priority and low-latency traffic types, and use of physical layer parameters for transmitting the frames (PANDIAN: ¶99, throughput i.e. a threshold number of frames to be transmitted correctly ¶72, uses spatial stream configuration and a MCS (modulation coding scheme)).


Regarding claim 11, SUGAYA modified by FANG modified by PANDIAN discloses non-transitory machine-readable storage medium of claim 1, wherein the computing component comprises one of a computing component of an access point or a computing component of a client device (SUGAYA: Fig. 2, ¶52-55, the control unit of the device(AP or STA)).

Regarding claim 16, SUGAYA modified by FANG modified by PANDIAN discloses method of claim 12, wherein the network device comprises one of a wireless local area network (WLAN) access point or a WLAN client device (SUGAYA: ¶35, wireless LAN).

Regarding claim 17, SUGAYA modified by FANG modified by PANDIAN discloses method of claim 12, wherein the at least one of the high-priority and low-latency traffic type comprises a voice (VO) traffic type or a video (VI) traffic type (PANDIAN: ¶82, video/voice traffic type).


Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Applicants argue,


	“First, independent claim 1 does not recite/require frame transmission when the frames are associated with at least one transmission opportunity. Thus, the Office Action's assertions that this feature is taught by Sugaya, whether or not true (Applicant does not necessarily admit to these assertions) are irrelevant. Indeed, independent claim 1 requires that the frames are associated with at least one of "a high-priority and low-latency traffic type," not whether the frames are associated with at least one "transmission opportunity."  

…

n particular and to the above, Pandian, [0083] merely describes spatial reuse 
techniques, where different contention parameters may be applied by an AP or STA based on whether the packet is transmitted from within the AP's/STA's BSS or from a device from an OBSS. First, this aspect of Pandian appears to teach away from the teachings of Sugaya (or at least, the teaches of Sugaya as interpreted by the Office Action), i.e., it appears that Pandian allows communications regardless of whether the transmission is from the same or different -0188-6246.5 -7- 
BSS, the determining factor being based on the use of different detection thresholds. Thus, Pandian, [0083] fails to support the Office Action's assertions. 
Pandian, [0099] recites the following. 

[0099] Particular implementations of the subject matter described in this disclosure can be implemented to realize one or more of the following potential advantages. By selectively adjusting one or more parameters of a random channel access mechanism based on levels of intra-BSS interference and inter-BSS interference on the shared wire- less medium, aspects of the present disclosure may relax channel access conditions for a given wireless communication device in the presence of increased OBSS interference and heightened contention levels, which may increase the likelihood and the frequency with which the wireless communication device is able to gain channel access In this way, implementations of the subject matter disclosed herein may increase the ability of a WLAN to meet strict end-to-end latency and throughput requirements of high-priority traffic while continuing to employ existing random channel access mechanisis. 


It appears that the Office Action has latched onto the last sentence of Pandian, [0099] that generally indicates that implementations of the disclosed embodiments increase a WLAN's ability to "meet strict end-to-end latency and throughput requirements of high-priority traffic...." While latency and high-priority are mentioned, nothing in this (nor any other section(s)) of Pandian actually contemplate allowing the transmission of frames when, in part, the frames are associated with at least one of a high-priority and low-latency traffic type. This section of Pandian merely describes a purported advantage that allegedly comports with latency requirements of high-priority traffic, nothing more.”

	Examiner respectfully disagrees with the above arguments. Firstly, SUGAYA, expressly discloses “determine that an energy level of the RF signal relative to spatial multiplexing energy level thresholds permits transmission of frames on the channel simultaneously with a neighboring transmitter”. See SUGAYA: ¶37, ¶101-104, ¶119-120. Fig. 7. 
SUGAYA in at least the above sections teaches that OBSS signal is present and if the energy level of the signal from the OBSS relative to the OBSS_PD, CCA_SD and CCA_ED is permitting of a transmission.


    PNG
    media_image1.png
    1353
    897
    media_image1.png
    Greyscale


SUGAYA remains silent regarding determining that the frames are associated with at least one of a high priority and low latency traffic type, and allowing transmission of the frames comprises determining that the frames are associated with the at least one of the higher priority and low latency traffic type.
However, newly cited reference, FANG et al (US 2022/0159718), discloses determining that the frames are associated with at least one of a high priority and low latency traffic type, and allowing transmission of the frames comprises determining that the frames are associated with the at least one of the higher priority and low latency traffic type (FANG: Fig. 8, ¶141-144, the frames are transmitted and are associated with a high priority and low latency traffic).
A person of ordinary skill in the art working with the invention of SUGAYA would have been motivated to use the teachings of FANG as it provides techniques related to utilizing the multi-link channel assessment mechanism and multi-link channel access to reduce the access delay, improve transmission reliability, and increase transmission throughput (¶6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUGAYA with teachings of FANG in order to improve communication reliability and increase quality of service.  
PANDIAN, is only relied upon for teaching the terminology specific limitation “Spatial Reuse” in claim 1.
A person of ordinary skill in the art would reasonably interpret the teachings of SUGAYA modified by FANG modified by PANDIAN as teaching the claimed invention of claim 1.
All remaining arguments are based on the arguments addressed above. 
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461